The infant plaintiff, Barbara Kallen, while a passenger in the automobile of the defendant Citron, sustained injuries when that oar collided vith a bridge which is operated by defendant Nassau County Bridge Authority, .-‘laintiffs moved to examine the operator of the drawbridge, who is no longer m the employ of the bridge authority. The motion was denied and plaintiffs appeal. Order reversed, with $10 costs and disbursements, and motion granted, without costs; the examination to proceed on five days’ notice. (King Toy <& Stationery Go., v. Major Petroleum Go., 279 App. Div. 676; Sloan v. Sandy Sirulnick Realty Gorp., 277 App. Div. 1122.) In Gvunta v. Gity of New York (191 Mise. 832, affd. 273 App. Div. 974), relied upon by Special Term, the witness sought to be examined was not an employee of the defendant in that action or in charge of the instrumentality claimed to have been negligently operated. Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ., concur.